Case 1:18-cv-00694-GJQ-ESC ECF No. 915 filed 09/03/19 PageID.14170 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DENHOLLANDER, et al.                        )
                                            )   Lead Case No.: 1:17-cv-00029-GJQ-
                           Plaintiffs,      )   ESC
                                            )
v.                                          )   Member Case Nos.:
                                            )              1:17-cv-00222-GJQ-ESC
MICHIGAN STATE UNIVERSITY,                  )              1:17-cv-00288-GJQ-ESC
et al.,                                     )              1:17-cv-00349-GJQ-ESC
                                            )              1:18-cv-01029-GJQ-ESC
                            Defendants.     )
                                            )   Hon. Gordon J. Quist
                                            )


           ORDER GRANTING MINOR PLAINTIFFS’ MOTION AND
           BRIEF FOR VOLUNTARY DISMISSAL WITH PREJUDICE
               OF CLAIMS AGAINST THE MSU DEFENDANTS

      Minor Plaintiffs’ Motion and Brief for Voluntary Dismissal with Prejudice of

Claims Against the MSU Defendants is GRANTED.

      All claims of Minor Plaintiffs A.G. by Next Friend Tony Guererro; C.Z./Jane B23

Doe by Next Friend Ron Zerfas; Jane B26 Doe by Next Friend Jane B26NF Doe; Jane

B35 Doe by Next Friend Jane B35NF Doe; Jane B57 Doe by Next Friend Jane B57NF

Doe, and A.W./Jane B69 Doe by Next Friend Michelle Weiszbrod against Defendants

Michigan State University, the Board of Trustees of Michigan State University, Douglas

Dietzel, Kathie Klages, Jeffrey Kovan, Brooke Lemmen, Gary Stollak, William Strampel,

and Destiny Teachnor-Hauk (the “MSU Defendants”) in member cases Boyce, et al. v.

Michigan State University, et al., No. 1:17-cv-00222, Doe, et al. v. Michigan State Univ.,
Case 1:18-cv-00694-GJQ-ESC ECF No. 915 filed 09/03/19 PageID.14171 Page 2 of 2



et al., 1:17-cv-00288, Doe, et al. v. Michigan State Univ., et al., 1:17-cv-00349, and

Boyce, et al. v. Michigan State Univ., et al., 1:18-cv-01029, are dismissed with prejudice.

       IT IS SO ORDERED.



        September 3, 2019
Dated: _____________________                          ___________________________
                                                         /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                     United States District Judge




                                             2
